Citation Nr: 0030340	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  95-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for body rash on a 
direct basis.

2.  Entitlement to service connection for body rash as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for fatigue on a direct 
basis.

4.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for weight gain on a 
direct basis.

6.  Entitlement to service connection for weight gain as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
RO that denied claims of entitlement to service connection on 
a direct basis for body rash, fatigue, and weight gain.  In a 
supplemental statement of the case (SSOC) issued in 
April 2000, the RO also addressed the veteran's appeal as 
including claims for chronic disabilities resulting from an 
undiagnosed illness under 38 C.F.R. § 3.317 (1999).  This 
matter is also on appeal from a March 2000 rating decision by 
the RO that denied a claim of entitlement to service 
connection for PTSD.  (A statement of the case was issued in 
September 2000 and a substantive appeal was received at the 
Board from the veteran's representative in October 2000.  
38 C.F.R. § 20.300.)

When the veteran testified at a hearing at the RO in 
July 1995, he claimed that, because of his service in the 
Persian Gulf War, he had developed symptoms related to 
gastrointestinal and sleeping problems.  He claims that 
service connection is warranted for these symptoms as they 
represent chronic disabilities resulting from an undiagnosed 
illness under 38 C.F.R. § 3.317 (1999).  In a written 
statement of September 1998, the veteran raised the issues of 
entitlement to service connection for alcohol as secondary to 
PTSD, and service connection for psychiatric symptoms as a 
chronic disability resulting from an undiagnosed illness.  
These issues have not yet been addressed by the RO and are 
referred for appropriate action.


REMAND

Gulf War Claims

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38 of the U.S. Code, which 
provided that VA may pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA created a 
new regulation--38 C.F.R. § 3.317.  (As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)

The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) if there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) if there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In order to establish service connection pursuant to 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317, there need only be 
evidence (1) that the claimant is "a Persian Gulf veteran"; 
(2) "who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, 
14 Vet. App. 12 (2000).

As an initial matter, the Board notes that the veteran's DD 
Form 215 reflects that he was awarded the Kuwait Liberation 
Medal and Southwest Asia Service Medal.  However, other 
evidence of record suggests that the veteran's overseas 
service was in Egypt only.  The salient point to be made in 
this regard is that the Southwest Asia Service Medal may be 
awarded to individuals who served in Egypt and certain other 
countries, but such service does not necessarily qualify a 
veteran as a "Persian Gulf veteran" within the meaning of 
38 C.F.R. § 3.317.  38 C.F.R. § 3.317(d)(2) (1999) (Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations).  In 
order to clarify the location(s) where the veteran served, 
further development is required.  

At several VA examinations, the veteran complained of having 
had numerous symptoms since his return from active duty 
during the Persian Gulf War, and claims that because of his 
service he now suffers from symptoms of body rash, fatigue, 
and weight gain, all as chronic disabilities resulting from 
an undiagnosed illness.

While the record contains an impression of chronic fatigue 
syndrome (CFS) (see June 1994 private treatment report), 
diagnoses of fatigue syndrome with weight increase and 
axillary dermatitis (see August 1994 VA examination report), 
a diagnosis of a history of contact dermatitis probably due 
to a deodorant (see September 1998 VA examination report), 
and written statements from the veteran indicating that his 
claimed symptoms may be due to an undiagnosed illness, it is 
unclear whether any examiner has specifically ruled out any 
known clinical diagnosis as being the cause of the veteran's 
reported symptoms.  Therefore, to satisfy VA's duty to assist 
the appellant in developing facts pertinent to the claims, a 
new examination is necessary to evaluate the veteran's claims 
of service connection for body rash, fatigue, and weight gain 
as chronic disabilities resulting from an undiagnosed 
illness.

With regard to fatigue, VA's criteria for diagnosing CFS 
appear in 38 C.F.R. § 4.88a, and were revised effective July 
15, 1995.  (A new Diagnostic Code 6354 was also established 
so that once service connected, disability ratings might be 
uniformly effectuated.)  Specifically, the pertinent VA 
regulation concerning the diagnosis of CFS reads as follows:

(a) For VA purposes, the diagnosis of CFS 
requires:

(1) new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2) the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3) six or more of the following:

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or longer 
after exercise, 
(vii)	headaches (of a type, severity, 
or pattern that is different from 
headaches in the pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms
(x)	sleep disturbance.

38 C.F.R. § 4.88a (1999).

The record contains an impression of CFS (see June 1994 
private treatment report) and a diagnosis of fatigue syndrome 
with weight increase (see August 1994 VA examination report).  
As a result, the question then arises as to whether the 
veteran's "fatigue" is the result of a known clinical 
diagnosis, including CFS, or whether such symptomatology 
cannot be attributed to any known clinical diagnosis.  
Therefore, a new examination is necessary to determine 
whether the veteran has objective evidence of fatigue; 
whether he has CFS or whether he has chronic fatigue as a 
manifestation of an undiagnosed illness.  

PTSD

Establishing service connection for PTSD requires that there 
must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(1999); 64 Fed. Reg. 32,807-32,808 (1999).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 
(1999).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he has PTSD as a result of 
stressors he experienced during service in the Persian Gulf 
War (see July 1995 RO hearing testimony and September 1998 
statement).  In the present case, a September 1998 VA 
examiner indicated that the veteran did not meet the full 
criteria of PTSD but provided a diagnosis of depressive 
disorder.  That examiner also qualified this statement by 
indicating that, before a diagnosis of PTSD could be made, 
verification of the veteran's stressors must be obtained, 
suggesting that PTSD might indeed be diagnosed once a 
stressor was verified.  

On the other hand, PTSD had been diagnosed by a VA examiner 
in August 1995; however, such medical opinion was based only 
upon the veteran's uncorroborated account of what he 
experienced in service.  The record contains no evidence, 
independent of the veteran's own statements, indicating that 
he experienced such events.  In short, what is lacking is 
credible supporting evidence that the claimed in-service 
stressors occurred.  See 38 C.F.R. § 3.304(f).

Moreover, in a written statement of September 1998, the 
veteran indicated that he had received treatment from several 
psychiatrists, including Drs. Massaro, Rumble, and Lanter.  
He also noted that his family physician had prescribed 
Librium to help the veteran cope with his psychiatric 
symptoms.  A review of the record reveals that records from 
these physicians have not been associated with the claims 
file.  

Under the circumstances, the Board finds that the duty to 
assist has not been completely fulfilled because the avenues 
available for corroborating the veteran's claim have not been 
fully explored.  The evidence of record shows that the RO 
obtained the veteran's service medical records, and contacted 
the veteran, by letter in August 1998, and asked that he 
provide the RO with specific information regarding his 
stressors (the events, the dates, his unit of assignment, 
and/or the names of witnesses).  However, the RO has neither 
obtained the veteran's service personnel records nor 
contacted the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) (previously known as the U.S. Army and 
Joint Services Environmental Support Group) to search its 
records to determine whether the veteran's claimed stressors 
can be corroborated.  Therefore, a remand is warranted so 
that the RO can ask the veteran once again to specify the 
dates, times, and locations of the claimed stressors, and to 
ask USASCRUR to search for supporting evidence of the 
stressor events.  38 C.F.R. § 19.9 (1999).  It should be 
pointed out that corroboration of every detail, such as the 
veteran's own personal involvement, is not necessary.  Suozzi 
v. Brown, 10 Vet. App. 307 (1997).

Finally, the Board finds that it would be useful to schedule 
the veteran for a VA psychiatric examination that takes into 
account any supporting evidence of the claimed stressors, or 
lack thereof.  38 C.F.R. § 19.9 (1999).  All actions taken by 
the RO to verify the veteran's stressor(s) must also be 
documented and associated with his claims file. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the remanded matters.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service and the exact 
locations of all overseas service in 
order to determine whether he qualifies 
as a "Persian Gulf veteran" within the 
meaning of 38 C.F.R. § 3.317.  

3.  The RO should issue the veteran a new 
development letter, in accordance with 
M21-1, Part III, Change 74 (April 30, 
1999).  Specifically, the veteran should 
be asked to submit post-service medical 
and nonmedical indications of 
manifestations of disability that can be 
independently observed or verified.  The 
nonmedical evidence may include, but is 
not limited to, proof of time lost from 
work and evidence affirming changes in 
the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  A copy of this letter, which 
should be forwarded to the veteran's last 
known address, should be associated with 
the claims file.

4.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
symptoms such as those associated with 
body rash, fatigue, weight gain, and PTSD 
that has not already been made part of 
the record.  The RO should also obtain 
private treatment records as identified 
by the veteran (see September 1998 and 
April 2000 written statements) if any, 
and ensure that all pertinent records of 
treatment have been procured for review.  
The RO should assist him in obtaining 
such evidence following the procedures 
set forth in 38 C.F.R. § 3.159 (1999).  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

5.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide, to the extent he is able, 
specific details of the claimed stressful 
events during service, including exact 
dates, places, detailed descriptions of 
the events, duty assignments, and names 
or other identifying information 
concerning any individuals involved in 
the events.  The veteran's units of 
assignment should be clarified.  The 
veteran should be advised that this sort 
of information is necessary to obtain 
supporting evidence of the occurrence of 
the stressful events.

6.  The RO should provide the USASCRUR 
with as much detail as possible in order 
to obtain verification of the alleged 
stressors.  At a minimum, the RO should 
provide USASCRUR with copies of the 
veteran's DD-214 and DD-215, service 
personnel records, a stressor list 
prepared by the RO, and any other 
information provided by the veteran that 
is responsive to USASCRUR's needs.  

7.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
examination, preferably by an examiner 
who has not previously evaluated the 
veteran, to determine if he currently has 
PTSD due to in-service stressor(s).  All 
indicated tests and studies, including 
psychological testing, should be 
performed.  The claims folder should be 
made available to and be reviewed by the 
examining physician prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating the 
veteran's experiences.  Consideration 
should be given to evidence that supports 
the veteran's claims of in-service 
stressors.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment on the link between the current 
symptomatology and the in-service 
stressors that have been corroborated.  
If PTSD is not found, the examiner should 
provide an opinion reconciling such a 
conclusion with the August 1995 VA 
examination report showing a diagnosis of 
PTSD.  The examination report should 
include complete rationale for all 
opinions expressed.  The rationale for 
the examiner's opinions should be 
explained in detail.

8.  The RO should also schedule the 
veteran for additional appropriate VA 
examination(s) relative to his claims of 
service connection for body rash, 
fatigue, and weight gain as a chronic 
disability resulting from an undiagnosed 
illness.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior to the 
examinations.  A complete rationale for 
all opinions should be provided.  A 
purpose of the examinations is to 
determine whether the veteran has chronic 
disability manifested by body rash, 
fatigue, and weight gain symptoms and, if 
so, whether any such disability cannot be 
attributed to any known clinical 
diagnosis.

(a)  The examiners should note and detail 
all reported symptoms related to body 
rash, fatigue, and weight gain.  The 
examiners should provide details about 
the onset, frequency, duration, and 
severity of all complaints relating to 
each claimed symptom, and indicate what 
precipitates and what relieves it.

(b)  The examiners should expressly state 
whether there are clinical, objective 
indications that the veteran is suffering 
from symptoms of body rash, fatigue, and 
weight gain.

(c)  If there are objective indications 
that the veteran is suffering from 
symptoms of body rash, fatigue, and 
weight gain, the examiners must determine 
whether these symptoms can be attributed 
to any known clinical diagnosis.  For 
each diagnosed condition, the examiner(s) 
should provide an opinion as to the 
medical probabilities that the condition 
is attributable to the veteran's period 
of military service.  For those symptoms 
and conditions that cannot be attributed 
to a known clinical diagnosis, the 
examiners should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Persian 
Gulf War, or that the undiagnosed illness 
was caused by a supervening condition or 
event that occurred since the veteran's 
departure from service during the Persian 
Gulf War.

9.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claims.  If any benefit 
sought is denied, a SSOC should be 
issued. 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

